Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 1 of 27 Page ID #:86




      1     CENTER FOR DISABILITY ACCESS
            Ray Ballister, Jr., Esq., SBN 111282
      2     Phyl Grace, Esq., SBN 171771
            Chris Carson, Esq., SBN 280048
      3     Mail: PO Box 262490
            San Diego, CA 92196-2490
      4     Delivery: 9845 Erma Road, Suite 300
            San Diego, CA 92131
      5     (858) 375-7385; (888) 422-5191 fax
            phylg@potterhandy.com
      6     Attorneys for Plaintiff
      7
      8
      9                            UNITED STATES DISTRICT COURT
     10                           CENTRAL DISTRICT OF CALIFORNIA

     11
            Chris Langer,                               Case No. 2:18-cv-10768-CJC-MRW
     12
                     Plaintiff,
                                                        Plaintiff’s Opposition to
     13
               v.                                       Defendants’ Motion to Dismiss
     14                                                 First Amended Complaint
            B.R.E.I. LLC, a California Limited
     15     Liability Company;                          Date:    April 15, 2019
            Buenavibra, Inc., a California              Time:    9:30 a.m.
     16     Corporation; and Does 1-10,
     17              Defendants.                        Hon. Cormac J Carney

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




          Plaintiff’s Opposition to Motion to Dismiss           2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 2 of 27 Page ID #:87




      1                                      TABLE OF CONTENTS
      2
      3   TABLE OF CONTENTS ................................................................................ i
      4   MEMORANDUM OF POINTS AND AUTHORITIES ...............................1
      5
            I.       Preliminary Statement .................................................................... 1
      6
            II.      The First Amended Complaint is sufficiently pled ........................1
      7
            III.     Defendants ignore the deferential standard given to
      8
                        pleading language and demands detailed facts that are
      9
                        not required in a first amended complaint. ................................7
     10
            IV.      There is no basis for the court to decline supplemental
     11
                        jurisdiction over the Unruh claim. ..............................................9
     12
     13          A. The defendants’ argument about Plaintiff’s engaging in improper
     14                   forum-shopping which presents an exceptional circumstance
     15                   for which there are compelling reasons for declining
     16                   jurisdiction has no legal merit ............................................... 10
     17          B. The federal rules of civil procedure govern the content of the First
     18                   Amended Complaint, not the California procedural rules .. 11
     19
                 C. The sole state claim under Unruh does not substantially
     20
                          predominate over the ADA claim ......................................... 12
     21
            V.       By disparaging Mr. Langer and requiring specific
     22
                        procedural and substantive conditions to be met before
     23
                        he can file First Amended Complaint – and documenting
     24                 the numbers of his ADA cases – the defendants seek to
     25                 influence the court with irrelevant material ............................ 15
     26
                 A. Serial Litigation is a Legitimate Method of Enforcement .......... 15
     27
                 B. The Plaintiff’s “Motives” Are Irrelevant ..................................... 17
     28


                                                             i
          Opposition to Motion to Dismiss                                Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 3 of 27 Page ID #:88




      1       C. Litigation history is not a valid legal basis to challenge the
      2                   plaintiff’s standing or credibility or to diminish rights ........ 18
      3     VI.     Defendants’ Reliance Upon Cuddeback Is A Mistake. The
      4                Cuddeback Ruling Was On An Unopposed Motion And Is
      5                Both Replete With Error And Distinguishable ........................ 19
      6     VII. Conclusion .................................................................................... 21
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                             ii
          Opposition to Motion to Dismiss                                Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 4 of 27 Page ID #:89




      1                                  TABLE OF AUTHORITIES
      2
          Cases
      3
          Antoninetti v. Chipotle Mexican Grill, Inc.,
      4
            614 F.3d 971 (9th Cir. 2010) ............................................................... 17
      5
          Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.
      6
            603 F.3d 666 (9th Cir. 2010) .................................................................. 1
      7
          Baker v. Palo Alto University, Inc.,
      8
               2014 WL 631452 (N.D. Cal., 2014) ................................................ 14
      9
          Bell Atlantic Corp. v. Twombly,
     10
            550 US 544 (2007) .............................................................................. 7, 8
     11
          Borough of W. Mifflin v. Lancaster,
     12
            45 F.3d 780 (3d Cir. 1995) ................................................................... 14
     13
          Braden v. Wal–Mart Stores, Inc.,
     14
            588 F3d 585 (8th Cir. 2009) ................................................................... 7
     15
          Burks v. Poppy Construction Co.,
     16
            57 Cal.2d 463, (1962) ........................................................................... 15
     17
          Cal. Dep't of Water Res. v. Powerex Corp.,
     18
            533 F.3d 1087 (9th Cir. 2008) ............................................................. 10
     19
          Chapman v. Pier 1 Imports (U.S.) Inc.,
     20
            631 F.3d 939 (9th Cir. 2011) .................................................................. 2
     21
          City of Chicago v. Int’l College of Surgeons,
     22
            522 U.S. 156 (1997) ................................................................................. 9
     23
          Daenzer v. Wayland Ford, Inc.,
     24
            193 F. Supp. 2d 1030 (W.D. Mich. 2002) ............................................ 14
     25
          Delgado v. Orchard Supply Hardware Corp.,
     26
               826 F. Supp.2d 1208 (E.D. Cal. 2011) ............................................. 14
     27
          Delgado v. Orchard Supply Hardware Corp., 826 F. Supp. 2d 1208 (E.D.
     28
            Cal. 2011) .............................................................................................. 14

                                                               iii
          Opposition to Motion to Dismiss                                   Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 5 of 27 Page ID #:90




      1   Doe v. Abington Friends School,
      2        480 F.3d 252 (3rd Cir. 2007) .............................................................. 9
      3   Doe v. Abington Friends School,
      4     480 F.3d 252 (3rd Cir. 2007) .................................................................. 9
      5   Executive Software N. Am., Inc. v. U.S. Dist. Court for the N. Dist. of Cal.,
      6     24 F.3d 1545 (9th Cir. 1994) .................................................................. 9
      7   Feezor v. Chico Lodging, LLC,
      8     422 F. Supp. 2d 1179 (E.D. Cal. 2006) ................................................ 18
      9   Gordon v. Virtumondo, Inc.,
     10        575 F.3d 1040 (9th Cir. 2009) ......................................................... 16
     11   Kuba v. 1-A Agr. Ass'n,
     12        387 F.3d 850 (9th Cir. 2004) .............................................................. 9
     13   Los Angeles Cnty. Metro. Transp. Auth. v. Superior Court,
     14     123 Cal. App. 4th 261 (2004) ............................................................... 18
     15   Moeller v. Taco Bell Corp.
     16     816 F.Supp.2d 831 (N.D. Cal. 2011) ......................................................2
     17   Molski Evergreen Dynasty Corp. I,
     18        500 F.3d 1047 (9th Cir. 2007) ......................................................... 19
     19   Murray v. GMAC Mortg. Corp.,
     20        434 F.3d 948 (7th Cir. 2006) ........................................................... 16
     21   Parr v. L & L Drive-Inn Restaurant,
     22     96 F.Supp.2d 1065 (D. Hawaii 2000) ........................................... 17, 18
     23   Peloza v. Capistrano Unified Sch. Dist.,
     24     37 F.3d 517 (9th Cir. 1994)..................................................................... 7
     25   Rosado v. Wyman,
     26     397 U.S. 397 (1970) .............................................................................. 13
     27   Schutza v. Cuddeback,
     28        262 F. Supp. 3d 1025 (S.D. Cal. 2017)....................................... 20, 21


                                                           iv
          Opposition to Motion to Dismiss                               Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 6 of 27 Page ID #:91




      1   Skaff v. Meridien North America Beverly Hills, LLC,
      2      506 F.3d 832 (9th Cir. 2007) ............................................................. 8, 9
      3   Walker v. Carnival Cruise Lines,
      4      107 F.Supp.2d 1135 (N.D. Cal. 2000) ................................................. 16
      5   Wilson v. Murillo
      6         163 Cal.App.4th 1124 (2008) .......................................................... 19
      7
      8
          Statutes
      9
          28 U.S.C. § 1367 .......................................................................................... 9
     10
          28 U.S.C. § 1367(c) ................................................................................... 10
     11
          42 U.S.C. § 12183(a)(2) ............................................................................... 2
     12
          42 U.S.C. § 12188(a) ................................................................................... 2
     13
          42 U.S.C. §§ 12183(a)(2)............................................................................. 2
     14
          Cal. Civ. Code § 55.56(e) .......................................................................... 21
     15
          Cal. Gov’t Code § 8299 ............................................................................ 17
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                               v
          Opposition to Motion to Dismiss                                   Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 7 of 27 Page ID #:92




      1               MEMORANDUM OF POINTS AND AUTHORITIES
      2
      3   I. Preliminary Statement
      4            Defendants B.R.E.I. LLC and Buenavibra, Inc. move for dismissal of
      5   the First Amended Complaint on the basis that it fails to state a claim.
      6   Here, Defendants argue that the First Amended Complaint has failed to
      7   plead the particularity needed to state a claim for which relief can be
      8   granted. The Defendants are wrong. As discussed below, the First
      9   Amended Complaint contains suﬃcient factual allegations and Langer’s
     10   pleading is sound.
     11
     12 II. The First Amended Complaint is sufficiently pled
     13            A complaint must contain “a short and plain statement of the claim
     14   showing that the pleader is entitled to relief,” and give “the defendant fair
     15   notice of what the . . . claim is and grounds upon which it rests” in
     16   compliance with Rule 8(a) of the Federal Rules of Civil Procedure. In order
     17   to determine whether a pleading contains the necessary allegations, a
     18   party must understand what constitutes a viable claim under the cause of
     19   action pled.
     20            Here, Langer’s claims are based on Title III of the ADA. To succeed
     21   on a Title III ADA architectural barrier claim, “a plaintiﬀ must show that:
     22   (1) he is disabled . . . (2) the defendant is a private entity that owns, leases,
     23   or operates a place of public accommodation; and (3) the plaintiﬀ was
     24   denied public accommodations” because of his disability. 1 “The third
     25   element—whether plaintiﬀs were denied public accommodations on the
     26   basis of disability—is met if there was a violation of applicable accessibility
     27
          1
     28       Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670
                   (9th Cir. 2010).

                                                     1
          Opposition to Motion to Dismiss                      Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 8 of 27 Page ID #:93




      1   standards.” 2 This is because discrimination is deﬁned both as either a
      2   failure to ensure that alterations are “readily accessible to and useable by
      3   persons with disabilities” 3 and, where there are no alterations, “a failure to
      4   remove architectural barriers…in existing facilities…where such removal is
      5   readily achievable.” 4
      6          Thus, the following is a simpliﬁed statement of the elements
      7   necessary for Langer to allege under this section:
      8       A. Langer must be disabled.
      9       B. Defendants’ facility must be a place of "public accommodation"
     10          and, therefore, governed by Title III of the ADA.
     11       C. Defendants must be responsible parties, i.e., owners, operators,
     12          lessors or lessees;
     13       D. Defendants’ facility must have either undergone an alteration that
     14          did not comply with the access standards or contain an easily
     15          removed barrier that the defendants failed to remove;
     16       E. Langer must have actually encountered this non-removed and
     17          unlawful barrier;
     18       F. The barrier must continue to impact Langer because either (1) he
     19          will return and face it again or (2) Langer is being deterred from
     20          returning because of his knowledge of the barrier.
     21   As demonstrated by the table below, Langer has made all the necessary
     22   factual and legal allegations necessary to state a claim.
     23   ///
     24   ///
     25   ///
     26
          2
            Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011) citing,
     27
                 Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011)
          3
     28     42 U.S.C. § 12183(a)(2)
          4
            42 U.S.C. § 12182(b)(2)(A)(iv)

                                                   2
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 9 of 27 Page ID #:94




      1       Element                 Fact Alleged
      2       1. Disability           “Plaintiff is a California resident with physical
      3                               disabilities. He is a paraplegic who cannot walk
      4                               and who uses a wheelchair for mobility. He has
      5                               a specially equipped van with a ramp that
      6                               deploys out of the passenger side of his van and
      7                               he has a Disabled Person Parking Placard
      8                               issued to him by the State of California.”
      9                                     • (First Amended Complaint, p. ¶ 1).
     10
     11       2. Place of Public      “The Restaurant is a facility open to the public,
     12       Accommodation           a place of public accommodation, and a
     13                               business establishment.”
     14                                     • (First Amended Complaint, ¶ 11).
     15
     16
              3. Responsible          “Defendant B.R.E.I. LLC owned the real
     17
              Parties                 property located at or about 6440 Franklin
     18
                                      Avenue, Los Angeles, California, in December
     19
                                      2018.
     20
     21
                                      Defendant B.R.E.I. LLC owns the real property
     22
                                      located at or about 6440 Franklin Avenue, Los
     23
                                      Angeles, California, currently.
     24
     25
                                      Defendant Buenavibra, Inc. owned Solar de
     26
                                      Cahuenga located at or about 6440 Franklin
     27
                                      Avenue, Los Angeles, California, in December
     28
                                      2018.

                                                   3
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 10 of 27 Page ID #:95




      1
      2                               Defendant Buenavibra, Inc. owns Solar de
      3                               Cahuenga (“Restaurant”) located at or about
      4                               6440 Franklin Avenue, Los Angeles,
      5                               California, currently.”
      6                                     • (First Amended Complaint, ¶¶ 2-5).
      7
      8       4. Plaintiff’s          “Plaintiff went to the Restaurant in December
      9       Encounter with          2018 with the intention to avail himself of its
     10       Barriers.               services, motivated in part to determine if the
     11                               defendants comply with the disability access
     12                               laws.
     13
     14                               Parking spaces are one of the facilities,
     15                               privileges, and advantages offered by
     16                               Defendants to patrons of the Restaurant.
     17
     18                               Unfortunately, even though there was parking
     19                               space marked and reserved for persons with
     20                               disabilities in the parking lot serving the
     21                               Restaurant during Plaintiff’s visit, the parking
     22                               space was not van accessible.
     23
     24                               The parking stall measured 102 inches while
     25                               the access aisle measured 60 inches in width.
     26                               This is not van accessible.
     27
     28                               In addition to not having a van-accessible

                                                   4
          Opposition to Motion to Dismiss                  Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 11 of 27 Page ID #:96




      1                               parking space for persons with disabilities, the
      2                               parking space had cross slopes and running
      3                               slopes that are above 2.1%.
      4
      5                               Finally, there was no “NO PARKING” warning
      6                               in the access aisle and there were ceramic
      7                               planters stored in.
      8
      9                               Currently, there are no accessible van parking
     10                               spaces.
     11
     12                               Currently, the parking stall and access aisle are
     13                               not level with each other.
     14
     15                               Currently, there is no “NO PARKING” warning
     16                               in the access aisle and there are ceramic
     17                               planters in it.
     18
     19                               Plaintiff personally encountered these barriers.
     20
     21                               This inaccessible facility denied the plaintiff full
     22                               and equal access and caused him difficulty.”
     23
     24                                     • (First Amended Complaint, ¶¶ 10, 12-
     25                                       19, 21-22 )
     26
     27
     28


                                                  5
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 12 of 27 Page ID #:97




      1       5. The Barriers are     “The barriers identified above are easily
      2       Readily Achievable removed without much difficulty or expense.
      3       to Remove               They are the types of barriers identified by the
      4                               Department of Justice as presumably readily
      5                               achievable to remove and, in fact, these
      6                               barriers are readily achievable to remove.
      7                               Moreover, there are numerous alternative
      8                               accommodations that could be made to provide
      9                               a greater level of access if complete removal
     10                               were not achievable.
     11
     12                               For example, there are numerous paint/stripe
     13                               companies that will come and stripe level, van-
     14                               accessible parking stall and access aisle and
     15                               install proper signage on rapid notice, with very
     16                               modest expense, sometimes as low as $300 in
     17                               full compliance with federal and state access
     18                               standards. ”
     19                                     • (First Amended Complaint, ¶¶ 27-28)
     20       6. Plaintiff is         “Plaintiff will return to the Restaurant to avail
     21       deterred from           himself of its goods or services and to
     22       returning.              determine compliance with the disability
     23                               access laws. He is currently deterred from
     24                               doing so because of his knowledge of the
     25                               existing barriers. If the barriers are not
     26                               removed, the plaintiff will face unlawful and
     27                               discriminatory barriers again.”
     28                                     • (First Amended Complaint ¶ 31)

                                                   6
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 13 of 27 Page ID #:98




      1       Each of the required factual allegations have been made. Defendants,
      2   however, argue that the court should dismiss the First Amended
      3   Complaint because Langer has not sufficiently pled an ADA/Unruh case.
      4   The Defendants are wrong.
      5
      6   III. Defendants ignore the deferential standard given to
               pleading language and demand detailed facts that are not
      7        required in a First Amended Complaint.
      8          On a Motion to Dismiss under Rule 12(b)(6), the Court is required
      9   to “read the complaint charitably, to take all well-pleaded facts as true, and
     10   to assume that all general allegations embrace whatever speciﬁc facts
     11   might be necessary to support them.” Peloza v. Capistrano Uniﬁed Sch.
     12   Dist., 37 F.3d 517, 521 (9th Cir. 1994). All reasonable inferences from the
     13   facts alleged are drawn in plaintiﬀ's favor in determining whether the
     14   complaint states a valid claim. Braden v. Wal–Mart Stores, Inc., 588 F3d
     15   585, 595 (8th Cir. 2009) (“Twombly and Iqbal did not change this
     16   fundamental tenet of Rule 12(b)(6) practice”). The Court must accept as
     17   true all material factual allegations in the complaint: “Rule 12(b)(6) does
     18   not countenance . . . dismissals based on a judge's disbelief of a complaint's
     19   factual allegations.” Bell Atlantic Corp. v. Twombly, 550 US 544, 556
     20   (2007) (internal quotes omitted).
     21          Defendants’ argument urge the court to reject this charitable and
     22   deferential pleading standard in favor of a hyper-critical reading. For
     23   example, although the First Amended Complaint alleges all the necessary
     24   factual and legal allegations necessary to state a claim, Defendants argue
     25   that the First Amended Complaint is deﬁcient because Langer fails to
     26   plead with particularity needed to state a claim.
     27          Once “suﬃcient factual matter, accepted as true” has been alleged
     28   to state a plausible claim, the First Amended Complaint is suﬃcient


                                                7
          Opposition to Motion to Dismiss                Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 14 of 27 Page ID #:99




      1   because “the Federal Rules eliminated the cumbersome requirement that
      2   a claimant ‘set out in detail the facts upon which he bases his claim.’” 5
      3   “[C]oncerns about speciﬁcity in a complaint are normally handled by the
      4   array of discovery devices available to the defendant.” 6 In Skaﬀ, the Ninth
      5   Circuit was faced with a challenge to the speciﬁcity of the complaint and
      6   noted that there are plenty of discovery vehicles available to a defendant
      7   who wishes to explore the factual underpinning of a plaintiﬀ’s ADA case:
      8          Le Meridien could have asked Skaﬀ formally what barriers he
                 had encountered, where they were in the hotel, when he
      9          encountered them, what he did about it, whether any person
                 was present when he encountered the barriers, and, for each
     10          barrier, what damages he claimed to have suﬀered. If Le
                 Meridien believed that Skaﬀ gave conclusory answers to
     11          interrogatories on this score, Le Meridien was free to move to
                 compel more complete answers pursuant to Rule 37 in light
     12          of what is relevant during discovery under Rule 26. Le
                 Meridien also had the option of taking Skaﬀ's deposition
     13          pursuant to Rule 27 and inquiring on such points, testing his
                 credibility with cross-examination. Le Meridien could also
     14          have sent requests for admission, pursuant to Rule 36,
                 asking, for example, for conclusive admissions that Skaﬀ had
     15          not encountered barriers not identiﬁed by him in
                 interrogatories or deposition.
     16
                     [Skaﬀ, supra, 506 F.3d at 842.]
     17
     18
          The Skaﬀ court concluded that, “when notice of a claim is given that
     19
          satisﬁes Rule 8, concerns about speciﬁcity in a complaint are properly
     20
          addressed through discovery devices under Rules 26, 27, 33, and 36, and,
     21
          if applicable, the pre-trial order entered pursuant to Rule 16.” 7 Reliance
     22
          upon discovery tools instead of rounds of pleadings has become the
     23
          favored approach. “Rather than endless pleadings served back and forth
     24
          ad inﬁnitum . . . that had characterized common law litigation, modern
     25
     26
          5
            Twombly, supra, 550 U.S. at 556.
     27   6
            Skaff v. Meridien North America Beverly Hills, LLC, 506 F.3d 832, 842 (9th Cir.
     28            2007)
          7
            Skaff, supra, 506 F.3d at 842

                                                   8
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 15 of 27 Page ID #:100




       1   civil procedure instead relies on liberal discovery rules and summary
       2   judgment motions to deﬁne disputed facts and issues and to dispose of
       3   unmeritorious claims”) 8
       4
       5   IV. There is no basis for the court to decline supplemental
               jurisdiction over the Unruh claim.
       6
                  Under 28 U.S.C. § 1367(a) (“section 1367”), where a district court
       7
           has original jurisdiction over a claim, it also has supplemental jurisdiction
       8
           over “all other claims that are so related to claims in the action within such
       9
           original jurisdiction that they form part of the same case or controversy.”
      10
           A state claim is part of the same “case or controversy” as a federal claim
      11
           when the two “derive from a common nucleus of operative fact and are
      12
           such that a plaintiﬀ would ordinarily be expected to try them in one judicial
      13
           proceeding.” 9 In addition, “economy, convenience, fairness and comity”
      14
           are to be considered in an analysis of supplemental jurisdiction. 10
      15
                  The exercise of supplemental jurisdiction is usually mandatory,
      16
           unless the exercise of jurisdiction is prohibited by section 1367(b) or falls
      17
           under one of the exceptions set forth in section 1367(c). “[U]nless a court
      18
           properly invokes a section 1367(c) category exercising its discretion to
      19
           decline to entertain pendent claims, supplemental jurisdiction must be
      20
           asserted.” 11 Under section 1367(c), a court may decline to exercise
      21
           supplemental jurisdiction over a related state claim only if: “(1) the claim
      22
           raises a novel or complex issue of State law, (2) the claim substantially
      23
      24
           8
      25     Doe v. Abington Friends School, 480 F.3d 252, 256 -257 (3rd Cir. 2007) (internal
                   citations omitted)
      26   9
             Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855-56 (9th Cir. 2004)
           10
              City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 173 (1997)
      27   11
              Executive Software N. Am., Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 24 F.3d
      28   1545, 1555-56 (9th Cir. 1994), overruled on other grounds, Cal. Dep't of Water Res.
           v. Powerex Corp., 533 F.3d 1087, 1093 (9th Cir. 2008).

                                                      9
           Opposition to Motion to Dismiss                       Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 16 of 27 Page ID #:101




       1   predominates over the claim or claims over which the district court has
       2   original jurisdiction, (3) the district court has dismissed all claims over
       3   which it has original jurisdiction, or (4) in exceptional circumstances, there
       4   are other compelling reasons for declining jurisdiction.” 12
       5             In the present case, the defendants argue that the Unruh Civil
       6   Rights Act claim should be dismissed because (1) Plaintiﬀ is forum
       7   shopping to evade state law amendments; (2) Plaintiﬀ’s attempt to
       8   circumvent California’s eﬀort to curb abuse of its unique remedies creates
       9   a compelling reason to deny supplemental jurisdiction; and (3) Plaintiﬀ’s
      10   state law claim predominates because it provides all the remedies Plaintiﬀ
      11   seeks. These arguments border on the specious and cannot withstand
      12   scrutiny. Plaintiﬀ will discuss each.
      13
                A.        The defendants’ argument about Plaintiﬀ’s engaging in
      14                  improper forum-shopping which presents an
                          exceptional circumstance for which there are compelling
      15                  reasons for declining jurisdiction has no legal merit
      16           The defendants provide a discussion about why they believe
      17   California’s procedural requirements for high-frequency litigants are
      18   better suited for Mr. Langer and he is, therefore, trying to evade those
      19   procedures by filing in federal court. This argument lacks any legal merit.
      20   First, there are numerous reasons why the federal forum is superior to the
      21   state court forum for prosecuting ADA/Unruh claims that have nothing to
      22   do with procedure. The quality of the judges, the quality of the legal
      23   rulings, the ease of the ECF system for filing and case access, the fact that
      24   the vast majority of published authorities arise within the federal forum,
      25   and the fact that the substantive law in this case is entirely federal are all
      26   reasons why an ADA practitioner would (and virtually all do) prefer federal
      27   court over state court for prosecuting ADA/Unruh claims. But, more
      28
           12
                Id., citing 28 U.S.C. § 1367(c).

                                                   10
           Opposition to Motion to Dismiss                Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 17 of 27 Page ID #:102




       1   importantly, plaintiffs have the right to choose among appropriate forums
       2   and there is nothing improper about considering the fact that the federal
       3   forum has a more efficient and less cumbersome procedural rules. Even if
       4   the sole reason that Mr. Langer chose the federal forum over the state
       5   forum had to do with procedural rules, this would neither be improper nor
       6   a basis for this Court to decline to exercise supplemental jurisdiction.
       7
                 B.      The federal rules of civil procedure govern the content of
       8                 the First Amended Complaint, not the California
                         procedural rules
       9
                      The defendants argue that the First Amended Complaint is subject
      10
           to stringent pleading requirements under California Code of Civil
      11
           Procedure § 425.50 because Plaintiﬀ and counsel are high-frequency
      12
           ﬁlers. The defense construes the section 425.50 of the California Code of
      13
           Civil Procedure as requiring a more particular explanation of how the
      14
           barriers denied Mr. Langer full and equal use or access that what is
      15
           currently alleged in the First Amended Complaint. Not only is this untrue,
      16
           it is irrelevant.
      17
                      Mr. Langer was not required to meet the CCP 425.50 pleading
      18
           standard because his First Amended Complaint has been ﬁled in federal
      19
           court. “[S]tate pleading standards do not apply in federal court. Where
      20
           state law directly conﬂicts with applicable provisions of the Federal Rules
      21
           of Civil Procedure, federal courts must apply the Federal Rules—not state
      22
           law. Here, the provisions of Cal. Code Civ. Proc. § 425.50 conﬂict with
      23
           Federal Rule of Civil Procedure 8(a)(2), which only requires a short plain
      24
           statement of the claim showing that the pleader is entitled to relief.” 13 Or
      25
           consider another court’s recitation of the issue:
      26
      27
      28
           13
                Oliver v. In-N-Out Burgers, 286 F.R.D. 475, 477-78 (S.D. Cal. 2012)

                                                      11
           Opposition to Motion to Dismiss                      Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 18 of 27 Page ID #:103




       1            Rule 8(a)(2) of the FRCP requires only a short plain
                    statement of the claim showing that the pleader is entitled
       2
                    to relief. Accordingly, state pleading requirements, so far as
       3
                    they are concerned with the degree of detail to be alleged,
       4            are irrelevant in federal court even as to claims arising under
       5            state law. Therefore, the requirements of CCP section
       6
                    425.50 do not govern Plaintiﬀ's complaint in federal court
                    …
       7
       8                 [Anglin v. Bakersﬁeld Prosthetics & Orthotics Ctr. Inc.,
       9                 2013 WL 6858444, *6 (E.D. Cal. 2013).]
      10
      11
           This is a classic Erie v. Tompkins analysis. This court does not lack

      12
           jurisdiction because of some perceived failure to comply with California’s

      13
           procedural pleading rules.

      14
               Although Langer's Unruh claim arises under state law, the allegations

      15
           are subject to the Federal Rules of Civil Procedure. Kearns v. Ford Motor

      16
           Co., 567 F.3d 1120, 1125 (9th Cir. 2009) ("[T]he Federal Rules of Civil

      17
           Procedure apply in federal court, ‘irrespective of the source of the subject

      18
           matter jurisdiction, and irrespective of whether the substantive law at issue

      19
           is state or federal.’ ”); see also Cullen v. Netﬂix, Inc., 880 F. Supp. 2d 1017,

      20
           1022 (N.D. Cal. 2012) (applying federal rules of civil procedure in

      21
           evaluating a motion to dismiss a disability discrimination complaint);

      22
           Oliver v. In-N-Out Burgers, 286 F.R.D. 475, 477 (S.D. Cal. 2012) (noting

      23
           that the provisions of Cal. Code Civ. Proc. § 425.50 conﬂict with Federal

      24
           Rule of Civil Procedure 8(a)(2) and applying the Federal Rules).

      25
              C.      The sole state claim under Unruh does not substantially
      26              predominate over the ADA claim

      27
                   The defendants argues that the Unruh claim substantially

      28
           predominates over the federal ADA claim but provides no justiﬁcation for


                                                 12
           Opposition to Motion to Dismiss                  Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 19 of 27 Page ID #:104




       1   this claim other than to note that under the Unruh Act, a plaintiﬀ can also
       2   recover a modest statutory penalty. The fact that the Unruh Act provides
       3   for an additional remedy does not rise to the level of substantial
       4   predominance.
       5          The “justiﬁcation” underlying the decision whether to maintain
       6   supplemental jurisdiction or dismiss claims, “lies in considerations of
       7   judicial economy, convenience and fairness to litigants . . . .” 14 In fact, the
       8   courts have recognized that judicial economy is the “essential policy behind
       9   the modern doctrine of pendent jurisdiction . . . .” 15 Here, if this Court
      10   were to decline to exercise supplemental jurisdiction over the state claim,
      11   it would result in Mr. Langer pursuing the Unruh claim in state court while,
      12   simultaneously, prosecuting his ADA claim in federal court 16. Given that
      13   the state claim is entirely predicated upon a ﬁnding that the ADA has been
      14   violated, this means that almost identical cases would be prosecuted in two
      15   diﬀerent forums.
      16          As one Court presiding over an ADA/Unruh case recently noted,
      17   “Forcing these parties to litigate two nearly-identical cases in separate
      18   venues—one here and one in state court—is neither convenient,
      19   economical, nor fair.” 17 Likewise, the Delgado reasoned:
      20          Here, the claims arise from a common nucleus of operative
                  facts. Both the federal and state law claims are based upon
      21          architectural barriers which infringe upon the accessibility to
                  the OSH Store. Accordingly, this Court has supplemental
      22          jurisdiction over the state law claims. The Court will exercise
                  supplemental jurisdiction over the state law claims. Here, the
      23
      24   14
              United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)
           15
              Id. (emphasis added), citing Rosado v. Wyman, 397 U.S. 397, 405 (1970).
      25   16
              Defendant suggests without offering any justification that the Court should also
      26   dismiss the federal claim. Defense primarily relies on Schutza v. Cuddeback, 262 F.
           Supp. 3d 1025, 1030 (S.D.Cal. 2017), a case handled by Plaintiff’s counsel. In that
      27   Southern District case, the Court granted Defendant’s unopposed Motion to Dismiss
      28   as to the state claim only. The federal claim was expressly retained.
           17
              Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal., 2014)

                                                   13
           Opposition to Motion to Dismiss                    Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 20 of 27 Page ID #:105



                     state issues are not unsettled or novel and complex. Plaintiﬀ's
       1             state and federal law claim involve the identical nucleus of
                     operative facts, and require a very similar, if not identical,
       2             showing in order to succeed. If this court forced plaintiﬀ to
                     pursue his state law claims in state court, the result would be
       3             two highly duplicative trials, constituting an unnecessary
                     expenditure of plaintiﬀ's, defendant's, and the two courts'
       4             resources. As a practical matter, plaintiﬀ's state law claims for
                     damages may be the driving force behind this action. To rule
       5             as OSH proposes, however, would eﬀectively preclude a
                     district court from ever asserting supplemental jurisdiction
       6             over a state law claim under the Unruh Act.
       7             [Delgado v. Orchard Supply Hardware Corp., 826 F. Supp. 2d 1208,
                     1221 (E.D. Cal. 2011).]
       8
       9   And the many other published authorities have reached the same
      10   conclusion. Consider:
      11         • Kohler v. Rednap, Inc., supra, 794 F. Supp. 2d at 1096 (ﬁnding that
      12             fairness favored litigating the state claims in federal court “rather
      13             than in a separate, and largely redundant, state-court suit.”);
      14         • Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D.
      15             Mich. 2002) (supplemental jurisdiction should be exercised where
      16             “declining jurisdiction would simply require twice the expenditure
      17             of resources as to the evidentiary determinations.”);
      18         • Borough of W. Miﬄin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995)
      19             (supplemental jurisdiction should be exercised to avoid “two
      20             parallel proceedings, one in federal court and one in the state
      21             system.”)
      22         In fact, in Gibbs, the Court noted that even in circumstances where the
      23   federal claim has been lost, the Court may want to maintain supplemental
      24   jurisdiction where the state claim is so closely intertwined with the federal
      25   claims: “There may, on the other hand, be situations in which the state
      26   claim is so closely tied to questions of federal policy that the argument for
      27   exercise of pendent jurisdiction is particularly strong.” 18
      28
           18
                Gibbs, supra, 383 U.S. at 727.

                                                    14
           Opposition to Motion to Dismiss                    Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 21 of 27 Page ID #:106




       1          Additionally, because the plaintiﬀ would not only be seeking the
       2   same determination from both courts, i.e., whether the ADA was violated,
       3   but also seeking the same injunction from both Courts, 19 this creates a risk
       4   of inconsistent orders and duplicative or conﬂicting remedies. This is yet
       5   another reason why it would do violence to the principles of fairness and
       6   judicial economy to dismiss the state claims while the federal claim is still
       7   viable.
       8
         V. By disparaging Mr. Langer and requiring specific
       9    procedural and substantive conditions to be met before he
      10    can file First Amended Complaint – and noting the
            numbers of his ADA cases – the defendants seek to
      11    influence the court with irrelevant material
      12          In its motion to dismiss, the defense notes Mr. Langer’s litigation

      13   history in an attempt to disparage his motives and, therefore, to suggest a

      14   lack of integrity with respect to the substantive claims of his case. “These

      15   arguments are representative of a troubling trend in which disability access

      16   defendants attack the motives of plaintiﬀs and their counsel in nearly

      17   every case brought to enforce the right to equal access guaranteed by the

      18   ADA and California statutes.” 20 Aside from the fact that disparaging

      19   comments of this sort are unprofessional and unworthy of court

      20   proceedings, they have no relevance.

      21
      22             A. Serial Litigation is a Legitimate Method of Enforcement
      23          Serial litigation, i.e., multiple lawsuits brought by a single plaintiﬀ, is

      24   a legitimate method of enforcing the law. The courts that have seriously

      25   grappled with the issue have concluded that there is nothing inherently

      26   wrong with serial litigation and, in fact, it serves a public good. Citing to

      27   19
              The plaintiff’s complaint seeks injunctive relief under both the ADA and the
      28   Unruh Civil Rights Act. See First Amended Complaint, Prayer 1.
           20
              Kittok v. Leslie's Poolmart, Inc., 687 F. Supp. 2d 953, 958 (C.D. Cal. 2009).

                                                     15
           Opposition to Motion to Dismiss                      Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 22 of 27 Page ID #:107




       1   Supreme Court precedence, one federal court noted, “successful ADA
       2   plaintiﬀs confer a tremendous beneﬁt upon our society at large in addition
       3   to the attainment of redress for their personal individual injuries…the
       4   enforcement of civil rights statutes by plaintiﬀs as private attorneys
       5   general is an important part of the underlying policy behind the law.” 21
       6          The Ninth Circuit noted that “the term professional as in professional
       7   plaintiﬀ is not a dirty word and should not itself undermine one’s ability to
       8   seek redress for injuries suﬀered.” 22 The Gordon court was quoting the
       9   court in Murray v. GMAC Mortg. Corp., 434 F.3d 948, 954 (7th Cir. 2006)
      10   where the plaintiﬀs had brought more than 50 cases under the FRCA and
      11   were “big time” litigants but the appellate court rejected criticisms of this
      12   fact and stated “what the district judge did not explain, though, is why
      13   ‘professional’ is a dirty word. It implies experience, if not expertise.”
      14          “Civil rights law depends heavily on private enforcement.” 23 In fact,
      15   private serial litigation is the cornerstone of ADA enforcement. The Ninth
      16   Circuit has acknowledged – in multiple published opinions – that most ADA
      17   lawsuits are brought by a small number of private plaintiﬀs who view
      18   themselves as champions of the disabled, and “for the ADA to yield its
      19   promise of equal access for the disabled, it may indeed be necessary and
      20   desirable for committed individuals to bring serials litigation advancing
      21   the time when public accommodations will be compliant with the ADA.” 24
      22
           21
      23      Walker v. Carnival Cruise Lines, 107 F.Supp.2d 1135, 1143 (N.D. Cal. 2000) (the
           “benefits of such changes clearly redound not only to the plaintiffs themselves, but to
      24   similarly situated disabled persons, and the entire society at large. As a result,
      25   plaintiffs or plaintiff classes who bring suit pursuant to the ADA do so in the role of
           private attorneys general who seek to vindicate a policy of the highest priority.”).
      26   22
              Gordon v. Virtumondo, Inc., 575 F.3d 1040, 1056 (9th Cir. 2009) (quote marks in
           original switched to italics for readability and internal cites omitted).
      27   23
              Parr v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1082 (D. Hawaii 2000).
           24
      28      See, e.g. Antoninetti v. Chipotle Mexican Grill, Inc., 614 F.3d 971, 980 (9th Cir.
           2010)

                                                     16
           Opposition to Motion to Dismiss                      Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 23 of 27 Page ID #:108




       1             Not only has the Ninth Circuit – quoting the Department of Justice –
       2   noted that private litigants are essential for enforcement of the ADA, but
       3   the California Legislature feels the same way. When California recently
       4   passed the Construction-Related Accessibility Standards Compliance Act,
       5   it speciﬁcally found that despite the passage of the ADA and the 1992
       6   amendments to the Unruh Act “persons with disabilities are still being
       7   denied full and equal access to public facilities in many instances.” 25 The
       8   ﬁnal Senate analysis of S.B. 1608 further noted that “there is so little, if
       9   any, public prosecution of access violations, that thus private enforcement
      10   eﬀorts are central to the means by which these laws, like other civil rights
      11   laws, are designed to be enforced.” 26
      12
      13               B. The Plaintiﬀ’s “Motives” Are Irrelevant
      14             The implied argument is that the plaintiﬀ is actively engaged in
      15   serial litigation to line his own pockets with the statutory penalties
      16   available under the Unruh Civil Rights Act and, therefore, his claims
      17   should be looked at with skepticism. This argument should be rejected for
      18   several reasons. First, of course a serial litigator is motivated by the right to
      19   recover statutory penalties. That is the very purpose of statutory penalties:
      20             It is apparent from this legislative history that section 52 has
                     at least two important non-punitive purposes. The ﬁrst is
      21             simply to provide increased compensation to the plaintiﬀ.
                     The second purpose, and perhaps the more important one, is
      22             to encourage private parties to seek redress through the civil
                     justice system by making it more economically attractive for
      23             them to sue.
      24
                            [Los Angeles Cnty. Metro. Transp. Auth. v. Superior Court,
      25                    123 Cal. App. 4th 261, 270-71 (2004) (emphasis added).]
      26
      27
           25
      28        Cal. Gov’t Code § 8299.
           26
                S. B. 1608 Senate Bill Analysis at 4 (Aug. 28, 2008).

                                                       17
           Opposition to Motion to Dismiss                        Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 24 of 27 Page ID #:109




       1   “Moreover, the inclusion of penalties and damages is the driving force that
       2   facilitates voluntary compliance with the ADA.” 27 Thus, the fact that the
       3   Mr. Langer may be motivated by the right to recover statutory penalties is
       4   not an abuse of the law; it is the intended function of the law.
       5            The court in Feezor v. Chico Lodging, LLC, 422 F. Supp. 2d 1179,
       6   1181 (E.D. Cal. 2006) reached the same conclusion. The court was faced
       7   with a standing challenge and an attack on the plaintiﬀ’s credibility
       8   because the plaintiﬀ had ﬁled numerous other cases. The Court rejected
       9   the implication and stated, “The fact that plaintiﬀ is fulﬁlling the
      10   Congressional purpose when it provided for private enforcement of the
      11   ADA is hardly evidence of bad faith.”
      12
                       C. Litigation history is not a valid legal basis to challenge
      13                  the plaintiﬀ’s standing or credibility or to diminish
                          rights
      14
                    It is, perhaps, understandable to have a knee-jerk reaction that
      15
           would lead one to suspect inappropriate behavior by a plaintiﬀ ﬁling an
      16
           avalanche of lawsuits. But this initial concern cannot withstand serious
      17
           scrutiny given the fact that these businesses are actually in violation of the
      18
           law. The number of disability access lawsuits ﬁled by an individual plaintiﬀ
      19
           is not evidence of abuse. The Wilson v. Murillo holding on this issue is
      20
           applicable in the present case:
      21
      22            While Wilson obviously views himself as a champion of the
                    disabled, he is condemned by Murillo as a serial litigant who
      23            exploits the ADA by ﬁling lawsuits with “a clear intent to
                    harass businesses and extort quick cash settlements....”
      24            Wilson does not dispute that he has ﬁled many ADA access
                    lawsuits. Numerosity alone, however, is insuﬃcient to show
      25            that his lawsuits are frivolous or harassing. One court has
                    examined the contents of Wilson's ﬁlings and has made an
      26            express ﬁnding that his ADA claims are not frivolous and that
                    he is not a vexatious litigant. “From all that appears, the
      27            number of lawsuits [Wilson] has ﬁled does not reﬂect that he
      28
           27
                Parr v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1082 (D. Hawaii 2000).

                                                     18
           Opposition to Motion to Dismiss                     Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 25 of 27 Page ID #:110



                     is a vexatious litigant; rather, it appears to reﬂect the failure of
       1             the defendants to comply with the law.” (Wilson v. Pier I
                     Imports (US), Inc. (E.D.Cal.2006) 411 F.Supp.2d 1196,
       2             1200.) This diﬀerence in points of view being noted, we
                     emphasize that Wilson's litigation history is immaterial to
       3             our resolution of this case.
       4
                            [Wilson v. Murillo 163 Cal.App.4th 1124,
       5                       1128, fn. 3 (2008).]
       6
                     The “simple fact that a plaintiﬀ has ﬁled a large number of
       7
           complaints” or the “textual and factual similarity of a plaintiﬀ’s
       8
           complaints” is “not a basis” for ﬁnding that the plaintiﬀ is involved in
       9
           improper or vexatious litigation. 28
      10
                     In summary, it is clear that a history of bringing meritorious ADA
      11
           claims cannot be used to diminish rights or as a basis for arguing that the
      12
           court lacks jurisdiction.
      13
      14
           VI. Defendants’ Reliance Upon Cuddeback Is A Mistake. The
      15       Cuddeback Ruling Was On An Unopposed Motion And Is
      16       Both Replete With Error And Distinguishable
      17           Defendants cites to the Cuddeback case where the court declined to
      18   exercise supplemental jurisdiction over the Unruh claim. But the
      19   Cuddeback case is distinguishable and riddled with error. First, the court
      20   ruled on an unopposed motion.29 The defense moved the court to dismiss
      21   the Unruh claim only (not exercise supplemental jurisdiction), and the
      22   Plaintiff did not oppose sending the Unruh claim to state court in that case.
      23   It was odd, therefore, that the court went on to “rule on the merits” in that
      24   matter. Without the benefit of briefing from the opposing counsel, the
      25   court risked making a mistake. And the Cuddeback court made a whopper
      26   of a mistake in its analysis.
      27
           28
      28        Molski Evergreen Dynasty Corp. I, 500 F.3d 1047, 1061 (9th Cir. 2007).
           29
                Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1027 (S.D. Cal. 2017)

                                                     19
           Opposition to Motion to Dismiss                      Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 26 of 27 Page ID #:111




       1         The Cuddeback court found that there were “two main reasons” for
       2   declining supplemental jurisdiction over the Unruh claim. 30 The first
       3   reason cited by Cuddeback was erroneous. The Cuddeback court noted that
       4   the plaintiff had identified nine barriers in the complaint and, therefore,
       5   concluded: “These nine allegations, if proven, would entitle Plaintiff to a
       6   minimum monetary award of $36,000. In contrast, under the ADA,
       7   Plaintiff would only be entitled to injunctive relief. Thus, under the
       8   circumstances presented, the Court finds that the monetary damages
       9   sought by Plaintiff under the Unruh Act substantially predominate over
      10   federal injunctive relief.” 31
      11         Cuddeback was flat-out wrong in this analysis. An Unruh plaintiff
      12   cannot recover multiple penalties merely because there are multiple
      13   barriers. The statute is quite clear: “Statutory damages may be assessed
      14   pursuant to subdivision (a) based on each particular occasion that the
      15   plaintiff was denied full and equal access, and not upon the number of
      16   violations of construction-related accessibility standards identified at the
      17   place of public accommodation where the denial of full and equal access
      18   occurred.” 32
      19        The second reason relied upon by the Cuddeback was that the plaintiﬀ
      20   had a stand-alone Unruh claim and, therefore, needed to prove intentional
      21   conduct. “Plaintiﬀ places intentionality at the heart of his claims for relief
      22   . . . resolving the issue of intentional discrimination entails application of
      23   state-law standards . . . bolster[ing] the conclusion that his Unruh Act claim
      24   substantially predominates over his ADA claim.” 33 In the present case,
      25   however, Mr. Langer does not have a stand-alone Unruh claim. Mr.
      26
           30
              Cuddeback, supra, at 1029.
      27   31
              Cuddeback, supra, at 1029-30.
           32
      28      Cal. Civ. Code § 55.56(e)
           33
              Cuddeback, supra, at 1030.

                                                20
           Opposition to Motion to Dismiss                Case: 2:18-cv-10768-CJC-MRW
Case 2:18-cv-10768-CJC-MRW Document 21 Filed 03/25/19 Page 27 of 27 Page ID #:112




       1   Langer’s Unruh claim is predicated upon the ADA: “The Unruh Act
       2   provides that a violation of the ADA is a violation of the Unruh Act. Cal.
       3   Civ. Code, § 51(f).” 34
       4
       5 VII.Conclusion
       6            Langer respectfully requests this Court deny the defense motion
       7   and permit this case to proceed past the pleadings stage. The First
       8   Amended Complaint give Defendants fair notice of Langer’s claims and
       9   has adequate factual and legal allegations.
      10
      11   Dated: March 25, 2019                 CENTER FOR DISABILITY ACCESS
      12
      13
      14
                                                  By: /s/ Chris Carson
      15                                             CHRIS CARSON
      16                                             Attorneys for Plaintiff
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
           34
                First Amended Complaint, ¶ 47.

                                                     21
           Opposition to Motion to Dismiss                     Case: 2:18-cv-10768-CJC-MRW
